PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SLINDEE, et al 
Application No. 16/073,335
Filed: 26 Jul 2018
For: SYSTEM AND METHOD FOR HARDWARE-INDEPENDENT MEMORY STORAGE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.137(a), to revive the above-identified application, filed April 14, 2022.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed March 20, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 23, 2020.  A Notice of Abandonment was mailed November 24, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of an amendment; 
(2) the petition fee of $2100, and;
(3) a statement of unintentional delay.  

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

Any inquiries related to this decision should be directed to the undersigned at (571) 272-6735.  All other inquiries should be directed to the Technology Center at (571) 272-2100.

This application is being referred to Technology Center Art Unit 2136 for further processing of the response filed April 14, 2022, in the normal course of business.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET